DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for benefit under 35 U.S.C. 119(e). 
Election/Restrictions
Applicant’s election of the species of SEQ ID NO. 3 and strain PTA-124005 in the reply filed on 07/02/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Status of the Claims
Claims 1-3, 5-7, 11, 14, 17-18, 20, 22, 24, 26-27, 34-35, 39-40, 44 are pending.
Claims 1-3, 5-7, 11, 14, 17-18, 20, 22, 24, 26-27, 34-35, 39-40, 44 are examined herein.
Claim Objections
Claim 39 is objected to because of the following informalities:
Claim 39 recites “the the” in line 2.  One “the” should be deleted.  Appropriate correction is required.
Claims 2-3, 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim 34 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torisky et al. (US 5929306 A).
Applicant claims a transgenic plant produced by a method comprising the steps of: ATTY DOCKET NO.: 80562-US-REG-ORG-P-1 (a) providing the engineered Agrobacterium tumefaciens cell of claim 1, further comprising a transgenic T-DNA region; and (b) contacting said engineered Agrobacterium tumefaciens cell with a host cell, under conditions that permit the Agrobacterium cell to transform the host cell (Claim 34).
A. tumefaciens;  (b) contacting said recombinant A. tumefaciens of with at least one site on a plant tissue, wherein said site comprises a wound site, and said plant tissue is selected from the group consisting of embryogenic, cotyledonous and somatic tissue; and (c) culturing said plant tissue to allow regeneration of said tissue into a transgenic plant (Claims 1 and 2).  The transgenic plant produced by the method is inherent to the claims.   While the KYRT1 strain of Torisky et al. is different from the strains as claimed in the instant invention, there is nothing in the prior art or the instant disclosure to suggest that a transgene insertion event in a plant produced by the recited method would be different from a plant produced by the method of Torisky et al.  Both plants merely comprise a T-DNA introduced by Agrobacterium and as such would be expected to encompass structurally identical plants.  As such the claim in anticipated.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 

Claims 1, 11, 14, 17-18, 20, 22, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Torisky et al. (US 5929306 A) in view of Palanichelvam et al. (Molecular plant-microbe interactions 13.10 (2000): 1081-1091).
Applicant claims an engineered Agrobacterium tumefaciens cell comprising a Chry5 strain chromosomal background and a fully disarmed pTiChry5 vector, wherein the disarmed pTiChry5 vector has both TL-DNA and TR-DNA regions removed (Claim 1), the engineered Agrobacterium tumefaciens cell of claim 1, further comprising at least one additional nucleic acid molecule, wherein the at least one additional nucleic acid molecule is a booster plasmid, helper plasmid, virulence-enhancing plasmid, and/or a binary vector (Claim 11).
Applicant further claims a method for producing a transgenic host cell comprising the steps of: ATTY DOCKET NO.: 80562-US-REG-ORG-P-1 (a) providing the engineered Agrobacterium tumefaciens cell of claim 1, further comprising a transgenic T-DNA region; and (b) contacting said engineered Agrobacterium tumefaciens cell with a host cell, under conditions that permit the Agrobacterium cell to transform the host cell (Claim14), the method of claim 14, wherein the host cell is a plant cell (Claim 17), the method of claim 17, wherein said plant cell is a cell from a plant tissue selected from the group consisting of: embryogenic plant tissue, organogenic plant tissue, vegetative plant tissue, callus tissue, and reproductive tissue; or wherein the plant cell is a cell from a plant part selected from the group consisting of: pollen, ovule, immature plant embryo, mature plant embryo, seed, 
Torisky et al. teaches a disarmed A. tumefaciencs strain KYRT1, derived from a highly tumorigenic strain identified as A. tumefaciens strain Chry5 and that the disarming is accomplished by inactivation of helper plasmid pTiChry5 T-DNA sequences by, for example, deletion of sequences comprising the T-DNA right border – specifically by removing approximately 18-kb of the bacterium's tumor-inducing (Ti) plasmid ( pTiChry5), which included 6-kb of the oncogenic sequences comprising the transfer DNA (T-DNA).  (col 7 lines 1-20).  Torisky et al. further teaches a method of producing a transgenic plant comprising the steps: (a) introducing a binary vector comprising a gene of interest into strain KYRT1 of claim 1 (a strain with a disabled pTiChry5 vector) to produce a recombinant A. tumefaciens;  (b) contacting said recombinant A. tumefaciens of with at least one site on a plant tissue, wherein said site comprises a wound site, and said plant tissue is selected from the group consisting of embryogenic, cotyledonous and somatic tissue; and (c) culturing said plant tissue to allow regeneration of said tissue into a transgenic plant (Claims 1 and 2).  Torisky et al. teaches that the target plant of the method can be dicots such as soybean (Claims 3-5) 
Torisky et al. does not teach that the KYRT1 strain is one wherein both the TL-DNA and TR-DNA regions are removed.  
Palanichelvam et al. teaches that the KYRT1 Agrobacterium strain is a hyper-virulent Agrobacterium strain for soybean transformation.  (p. 1082 right col. ¶ 2).  Palanichelvam et al. teaches that because the pTiChry5 vector retained some native (tumorgenic) T-DNA transfer capacity, it was desirable to generate a vector for use in an Agrobacterium strain wherein both the TL-DNA and TR-DNA regions were deleted.  Palanichelvam et al. teaches that a derivative vector of pTiChry5, pKPSF2, was generated wherein both the TL-DNA and TR-DNA regions were deleted.  (p. 1086 right col. ¶ 1 – p. 1087 left col. ¶ 2).  Palanichelvam et al. teaches that the pKPSF2 vector was mated into Agrobacterium strains and while Palanichelvam et al. teaches that several strain types including Chry5 and derivatives, C58 and derivative and LBA4404 were used in the study, Palanichelvam et al. is not clear in teaching exactly which strain or strains contained the pKPSF2 vector.  (p. 1087 right col. ¶ 3, Table 1).  Palanichelvam et al. teaches that the pKPSF2 vector when paired with a standard Binary T-DNA vector produced the helpful effect of reducing unwanted tumorgenic events (due to the deletion of the tumorgenic TL-DNA and TR-DNA regions) when compared to the partially-disarmed pTiChry5 vector.
prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the vectors and methods of Torisky et al. such that the pTiChry5 vector is further modified to fully delete the TL-DNA and TR-DNA regions or just use the pKPSF2 vector as taught by Palanichelvam et al. One having ordinary skill in the art would have been motivated to do this because Torisky et al. teaches that the partially disarmed vector in strain KYRT1 was highly efficient in transforming soybean compared to other strains and Palanichelvam et al. teaches that further modification of the pTiChry5 helper vector to fully delete both the TL-DNA and TR-DNA regions reduced unwanted tumorgenesis caused by residual transfer of tumorgenic DNA into the target transgenic plants.  The choice of using the pTiChry5-dervied pKPSF2 vector in the Chry5 strain would have been obvious as this is the origin of the pKPSF2 vector and as such one of ordinary skill in the art would have had a reasonable expectation that the vector would confer its helpful effects at high efficiency in its native genetic background.  
Claims 26, 39, 40 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Torisky et al. (US 5929306 A) in view of Palanichelvam et al. (Molecular plant-microbe interactions 13.10 (2000): 1081-1091) as applied to Claims 1, 11, 14, 17-18, 20, 22, 24 and 27 previously herein and further in view of Zhao, et al. (Scientific reports 6.1 (2016): 1-11) and Svitashev et al. (Plant physiology 169.2 (2015): 931-945).
Applicant claims a method for producing a transgenic host cell comprising the steps of: ATTY DOCKET NO.: 80562-US-REG-ORG-P-1 (a) providing the engineered Agrobacterium tumefaciens cell of claim 1, further comprising a transgenic T-DNA region; and (b) contacting said engineered Agrobacterium tumefaciens cell with a host cell, under conditions that permit the Agrobacterium cell to transform the host cell (Claim14), the method of claim 14, wherein the host cell is a plant cell (Claim 17), the method of claim 17, wherein said plant cell is a monocotyledonous plant cell (Claim 24), the method of claim 24, wherein said monocotyledonous plant is maize (Claim 26).
Applicant further claims a method for modifying a target site in the genome of a host cell, comprising using the engineered Agrobacterium tumefaciens cell of claim 1 to introduce into the host cell: (a) a first nucleic acid comprising at least 16 contiguous nucleotides, wherein the at least 16 contiguous nucleotides have at least 90% identity with a target site in the genome of the host-cell, and further comprising a transgene; and (b) a second nucleic acid molecule comprising a nucleotide sequence encoding a nuclease for site-directed cleavage at a nuclease cleavage site in the genome of the host cell adjacent to the nucleotide sequence in the genome of the host cell that corresponds to the at least 16 contiguous nucleotides of (a), under conditions wherein expression of the second nucleic acid molecule can produce the nuclease and the nuclease can cleave at the nuclease cleavage site in the genome of the host cell and modify the target site in the genome of the host cell (Claim 39), the method of claim 39, wherein the target site in the genome comprises at least a fragment of a native gene and wherein the first nucleic acid molecule comprises a donor DNA molecule, which comprises at least 16 contiguous nucleotides at least 90% identical to a genomic nucleic acid sequence, and further comprises a modified nucleic acid molecule comprising a nucleic acid sequence modified from the native gene whereby the 
The teachings of Torisky et al. in view of Palanichelvam et al. as they are applied to claims 1, 11, 14, 17-18, 20, 22, 24 and 27 are set forth previously herein and are incorporated by reference.  Torisky et al. in view of Palanichelvam et al. does not teach that the target monocot is maize or that the Agrobacterium strain introduces a first nucleic acid comprising at least 16 contiguous nucleotides that have at least 90% identity with a target site in the genome of the host-cell, and further comprising a transgene and a second nucleic acid molecule comprising a nucleotide sequence encoding a nuclease for site-directed cleavage, wherein the target site in the genome comprises at least a fragment of a native gene and a modified nucleic acid molecule comprising a nucleic acid sequence modified from the native gene whereby the modified nucleic acid molecule is integrated at the target site in the genome of the host cell.  
Zhao, et al. teaches a method of targeted gene insertion in Arabidopsis thaliana using Agrobacterium-mediated transformation, wherein the Agrobacterium strain comprises a T-DNA for delivery of a sequence encoding a Cas9 nuclease, a DNA encoding two guide RNA sequences sharing 100% identity over at least 16 consecutive nucleotides corresponding to a target site and a donor sequence encoding a modified miR827A gene sequence.  Zhao, et al. teaches that the method resulted in successful replacement of the native miR827A gene by targeted gene insertion.  (p. 3 ¶ 2 – p. 6 ¶ 2).  

It would have been prima facie obvious at the time of filing to use the strain rendered obvious by the teachings of Torisky et al. in view of Palanichelvam et al. to use the strain for targeted gene insertion and replacement of a native gene, the Agrobacterium strain comprising a T-DNA for delivery of a sequence encoding a Cas9 nuclease, a DNA encoding two guide RNA sequences sharing 100% identity over at least 16 consecutive nucleotides corresponding to a target site and a donor sequence encoding a modified native gene sequence as taught by Zhao, et al.  One having ordinary skill in the art would have been motivated to do so because Torisky et al. and Palanichelvam et al. teach that Agrobacterium comprising a disabled pTiChry5 helper vector are highly efficient at transformation, and Zhao, et al.  teaches a method of targeted gene insertion using Agrobacterium-mediated transformation.  Using a strain 
It would have further been obvious to transform a maize plant using Agrobacterium-mediated transformation using the strain rendered obvious by the teachings of Torisky et al. in view of Palanichelvam et al.  One having ordinary skill in would have been motivated to do so because Torisky et al. teaches that monocots can be target plants of the claimed methods and Svitashev et al. teaches that maize plants, which are monocots, can be transformed by Agrobacterium-mediated transformation, even if it has lower frequency of success compared to biolistic transformation in certain applications – indeed the Agrobacterium method was successful in transforming the maize plants with at least the Cas9 gene.  As such the claims are obvious in view of the teachings of the prior art.  


Conclusion
Claim 35 is allowed.
Claims 2-3, 5-7 and 35 appear to be free of the prior art.  The closest prior art is Palanichelvam et al. (Molecular plant-microbe interactions 13.10 (2000): 1081-1091).  However, Palanichelvam et al. does not disclose, teach or otherwise render obvious vectors with the required sequence identity to SEQ ID NO:3 (in strain PTA-124005).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.